Order, Supreme Court, New York County (Carol Berkman, J.), entered on or about April 12, 2007, which adjudicated defendant a level three sex offender under the Sex Offender Registration Act (Correction Law art 6-C), unanimously affirmed, without costs.
Clear and convincing evidence supported the court’s point assessments under the risk factors of being armed with a dangerous instrument (see People v Walker, 15 AD3d 692 [2005]), history of drug or alcohol abuse (see People v Gonzalez, 48 AD3d 284 [2008], lv denied 10 NY3d 711 [2008]) and failure to accept responsibility (see People v Lewis, 37 AD3d 689 [2007], lv denied 8 NY3d 814 [2007]). Concur—Tom, J.P, Moskowitz, Acosta and Freedman, JJ.